Exhibit 20 Press release issued February 12, 2014 For Immediate Release February 12, 2014 BOWL AMERICA REPORTS SECOND QUARTER EARNINGS Bowl America Incorporated today reported earnings for its fiscal 2014 second quarter ended December 29, 2013, decreased to $.07 per share from $.09 per share in the prior year period. Earnings for the current and prior year six-month periods were $.01 and $.04 per share, respectively. The winter bowling league season started as strong as last year and, until early December snow storms caused postponements of league bowling to later quarters, league linage had been relatively flat. The federal government closed for 16 days in October 2013 due to a budget impasse impacting the ten Company locations in the Washington, D.C. metropolitan area. Those customers in government or government related employment may have been concerned about spending on anything but necessities. Winter storms and cold weather have continued into the third quarter resulting in higher utility costs and snow removal expense as well as lost sales. Bowl America operates 18 bowling centers and its Class A Common Stock trades on the NYSE MKT Exchange with the symbol BWLA. A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available at the Company’s web site www.bowlamericainc.com . BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteen weeks ended Twenty-six weeks ended December 29, December December 29, December Revenues Bowling and other $ Food, beverage & merchandise sales Operating expenses excluding depreciation and amortization Depreciation and amortization Interest & dividend income Earnings from continuing operations before taxes Earnings from continuing operations Earnings (loss) from discontinued operations, net of tax ) ) ) Net Earnings $ Comprehensive earnings (loss) $ $ $ ) $ Weighted average shares outstanding EARNINGS PER SHARE SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 12/29/13 12/30/12 ASSETS Total current assets including cash and short-term investments of $3,760 & $2,576 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
